Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 12/14/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 11,200,445. This is a statutory double patenting rejection. See table below:

U.S. Patent No. 11,200,445
Application No. 17/550,245
1. A computer-implemented method for determining image similarity, the method comprising: determining, by a first neural network, a first feature value associated with a first characteristic of a first product based on an image of the first product;
1. A computer-implemented method for determining image similarity, the method comprising: determining, by a first neural network, a first feature value associated with a first characteristic of a first product based on an image of the first product; 
determining, by a second neural network, a second feature value associated with a second characteristic of the first product based on the image of the first product; 
determining, by a second neural network, a second feature value associated with a second characteristic of the first product based on the image of the first product; 
calculating a first vector space distance between the first feature value and a third feature value associated with the first characteristic of a second product; 
calculating a first vector space distance between the first feature value and a third feature value associated with the first characteristic of a second product; 
calculating a second vector space distance between the second feature value and a fourth feature value associated with the second characteristic of the second product; 
calculating a second vector space distance between the second feature value and a fourth feature value associated with the second characteristic of the second product; 
determining a similarity value based on the first vector space distance and the second vector space distance; 
determining a similarity value based on the first vector space distance and the second vector space distance; 
and based on the similarity value exceeding a threshold value, displaying, on a user interface, a representation of the first product in association with the second product.
and based on the similarity value exceeding a threshold value, displaying, on a user interface, a representation of the first product in association with the second product.


U.S. Patent No. 11,200,445			Application No.17/550,245

2-20							2-20

Conclusion


3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649